Visto el apartado (c) de la sección 8 de la Ley del Congreso de febrero 13, 1925, para enmendar el Código Judicial y definir además la jurisdicción de las cortes de circuito de apelaciones y la Corte Suprema, y para otros fines, que comenzó a regir tres meses después de la fecha de su aprobación, y apareciendo que la sentencia de que se apela se dictó en julio 13, 1925, y la apelación se in-terpuso en enero 12, 1926, habiendo vencido con exceso el término de ley, no ha lugar a admitir la apelación que se in-terpone para ante la Corte de Circuito de Apelaciones para el Primer Circuito de los Estados Unidos en el caso arriba titulado.